Title: To George Washington from Alexander Hamilton, 11 October 1787
From: Hamilton, Alexander
To: Washington, George



D. Sir,
[c.11 October 1787]

You probably saw some time since some animadversions on certain expressions of Governor Clinton respecting the Convention—You may have seen a piece signed a Republican, attempting to bring the fact into question and endeavouring to controvert the conclusions drawn from it, if true—My answer you will find in the inclosed. I trouble you with it merely from that anxiety which is natural to every man to have his veracity at least stand in a fair light—The matter seems to be given up

by the Governor and the fact with the inferences from it stand against him in full force, and operate as they ought to do.
It is however, of some importance to the party to diminish whatever credit or influence I may possess; and to effect this they stick at nothing. Among many contemptible artifices practiced by them, they have had recourse to an insinuation that I palmed myself upon you and that you dismissed me from your family—This I confess hurts my feelings, and if it obtains credit, will require a contradiction.
You Sir will undoubtedly recollect the manner in which I came into your family and went out of it; and know how destitute of foundation such insinuations are. My confidence in your justice will not permit me to doubt your readiness to put the matter in its true light in your answer to this letter. It cannot be my wish to give any complexion to the affair which might excite the least scruple in you; but I confess it would mortify me to be under the imputation either of having obtruded myself into the family of a General or of having been turned out of it.
The New Constitution is as popular in this City as it is possible for any thing to be—and the prospect thus far is favourable to it throughout the state. But there is no saying what turn things may take when the full flood of official influence is let loose against it. This is to be expected, for, though the Governor has not publicly declared himself, his particular connections and confidential friends are loud against it. I remain with perfect esteem Yr Excellency’s Obdt Servt

Alexander Hamilton


Mrs Hamilton joins in respectful compliments to Mrs Washington.

